DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kanomata et al. (US 2011/0311816).
Regarding claim 1: Kanomata et al. teaches a method for producing an aromatic polyethersulfone/polysulfone (abstract) by reacting an aromatic dihalogenosulfone compound/4,4’-dichlorodiphenyl sulfone/DCDPS and an aromatic dihydroxy 
Regarding claim 2: Kanomata et al. teaches 4,4’-dichlorodiphenyl sulfone (Reference Example 3), which is bis(4-chlorophenyl) sulfone.
Regarding claims 4 and 10: Kanomata et al. teaches the solvent diphenylsulfone (para. 179).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kanomata et al. (US 2011/0311816).
Regarding claims 3 and 9: As shown in Regarding claim 1 set forth above, since both the 4,4’-dichlorodiphenyl sulfone/DCDPS and the 4,4’-dihydroxydiphenyl sulfone/DHDPS have aromatic groups and can form end groups (see Fig. 1 where the R/end groups are either the 4,4’-dichlorodiphenyl sulfone/DCDPS or the 4,4’-dihydroxydiphenyl sulfone/DHDPS), any of the reactants in Reference Example 3 can be considered the aromatic end-capping agent.  Therefore, some of either the DHDPS or the DCDPS can arbitrarily go to the r mol instead of the p mol or the q mol. When 0.004 mol of the q mol gets added instead into the r mol, then r/(p-q) = 0.02/(0.2-0.186) = 1.4, which overlaps the claimed range.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use an overlapping range of r/(p-q) and would have been motivated to do so since Kanomata et al. teaches it is an acceptable amount to use to achieve the disclosed invention.
Regarding claim 11: Kanomata et al. teaches the solvent diphenylsulfone (para. 179).

Claims 5-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gallucci et al. (U.S. Pat.  8,686,075) in view of Hugi et al. (US 2006/0089433).
Regarding claims 5 and 6: Gallucci et al. teaches an aromatic sulfone comprising repeat units of 
    PNG
    media_image1.png
    94
    202
    media_image1.png
    Greyscale
(col. 12 lines 5-15) where the Ph1 and Ph2 are phenylene groups. Gallucci et al. also teaches the halogen atom/chloride content is less than 20 ppm (col. 12 lines 15-20).
Gallucci et al. does not teach the yellowness index limitations.  However, Hugi et al. teaches a similar composition where the yellowness index and change in yellowness index is less than 15 (see fig. 1A).  Gallucci et al. and Hugi et al. are analogous art since they are both concerned with the same field of endeavor, namely aromatic polyethersulfone resins. At the time of the invention a person having ordinary skill in the art would have found it obvious to formulate the composition to achieve the yellowing characteristics of Hugi et al. and would have been motivated to do so in order to achieve a less yellowed product.
Regarding claims 7 and 12: Gallucci et al. teaches there is a phenolic group content of less than 20 meq/kg (col. 12 lines 15-20). The average repeating unit in the aromatic polysulfone has a molecular weight of about 270 g/mol, or 27,000 g/100 repeat units.  This range converts to: (20meq/kg) * (1eq phenolic OH group/1000 meq) * (1 kg/1000 g) * (27,000 g/100 repeating units) ≤ 0.54, which overlaps the claimed range.
Regarding claims 8, 13 and 14: Gallucci et al. teaches a second polymer that can be a rubber/filler (claim 13).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767